     Case 1:19-cv-01276-NONE-BAM Document 24 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       LARRY WILLIAM CORTINAS,                         Case No. 1:19-cv-01276-NONE-BAM (PC)
12                        Plaintiff,                     ORDER DISCHARGING ORDER
                                                         REQUIRING DEFENDANT MCDONALD TO
13             v.                                        SHOW CAUSE WHY DEFAULT SHOULD
                                                         NOT BE ENTERED
14       MCDONALD,
                                                         (ECF No. 21)
15                        Defendant.
16

17            Plaintiff Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds against

19   Defendant MacDonald1 for excessive force in violation of the Eighth Amendment.

20            On February 26, 2020, Defendant MacDonald submitted a waiver of service of summons.

21   (ECF No. 18.) On April 13, 2020, Defendant filed a motion for a thirty-day extension of time to

22   file a responsive pleading. (ECF No. 19.) The Court granted the request, and Defendant was

23   ordered to file a responsive pleading on or before May 13, 2020. (ECF No. 20.) On May 14,

24   2020, after Defendant failed to respond to the complaint or otherwise communicate with the

25   Court, the Court issued an order for Defendant MacDonald to show cause, within thirty (30) days,

26   why default should not be entered against him. (ECF No. 21.)

27

28   1
         Erroneously sued as “McDonald.”
                                                         1
     Case 1:19-cv-01276-NONE-BAM Document 24 Filed 06/01/20 Page 2 of 2

 1          Defendant MacDonald filed an answer to the complaint on May 20, 2020. (ECF No. 22.)

 2   The Court then referred the case to post-screening Alternative Dispute Resolution and stayed the

 3   case. (ECF No. 23.)

 4          Based on the prompt filing of Defendant’s answer to the complaint in response to the

 5   order to show cause, the Court finds that Defendant has demonstrated an intent to defend the suit

 6   on its merits. The Court can discern no prejudice to Plaintiff as a result of the brief delay,

 7   particularly in light of the pending settlement conference and stay of this action.

 8          Accordingly, the Court’s May 14, 2020 order to show cause, (ECF No. 21), is HEREBY

 9   DISCHARGED. Defendant is relieved of the obligation to file a further response to that order,

10   and the action remains stayed.

11
     IT IS SO ORDERED.
12

13      Dated:     June 1, 2020                                /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
